Citation Nr: 1512905	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran performed active military service from October 1998 to October 2003.

This matter arises to the Board of Veterans' Appeals (Board) from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

In February 2015 the Veteran testified at a hearing before the undersigned.  The transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned the Veteran reported that he received recent private treatment from Dr. C.M. for his knee disability in November 2014 and December 2014.  Records regarding this treatment have not been obtained and associated with the claims file.  After obtaining any necessary authorization, attempts must be made to obtain complete records of the Veteran's treatment from Dr. C.M.  38 C.F.R. § 3.156.

A private treatment note from Dr. S.C. dated in September 2009 indicates that the Veteran continues to have pain in his knee.  However, treatment records from Dr. S.C. dated prior to September 2009 have not been associated with the claims file.  In addition, there are no treatment records for Dr. S.C. dated since October 2009.  After obtaining any necessary authorization, attempts must be made to obtain complete records of the Veteran's treatment from Dr. S.C.  38 C.F.R. § 3.156.

The service treatment records reveal that the Veteran underwent right knee surgery in 1992 at Edmond Regional by Dr. S.C. to remove an osteoma.  Review of the claims file does not reveal records regarding this surgical treatment.  After obtaining any necessary authorization, attempts must be made to obtain complete records regarding the Veteran's 1992 surgical treatment.  38 C.F.R. § 3.156.

The Veteran was afforded a VA medical examination in December 2011.  Although the examiner noted a report of knee soreness during the Veteran's active service, the examiner stated that there was no record that the Veteran complained of knee pain, was examined for knee pain nor diagnosed with a chronic knee condition until 2009.  The examiner stated that medical evidence shows that there was not a chronic right knee condition established on active duty or within the first year after active duty in addition to a silent medical record regarding right knee complaints until 2009.  Based upon this, the examiner found that there is no link between the Veteran's present knee condition that began in 2009 to his period of active duty.  

The Board finds the December 2011 examination to be inadequate.  Initially, the opinion is internally inconsistent as it identifies knee complaints in service but thereafter states that the record is silent for knee complaints until 2009.  In addition, the examiner relies upon a lack of medical evidence between the Veteran's active service and his diagnosis in 2009.  Finally, there is no discussion of the Veteran's reported pre-service knee surgery.  As such, the Board finds it necessary to afford the Veteran another VA medical examination regarding the etiology of his knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Drs. C.M. and S.C., and from the provider who performed the Veteran's surgery in 1992.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, the Veteran must be afforded an appropriate VA medical examination regarding his claimed knee disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Based on the examination and review of the record, the examiner should address the following: 

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a right knee disability prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting right knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

In replying to (a) and (b), the examiner's responses must utilize the clear and unmistakable standard; that is, it must be undebatable. 

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's right knee disability had its onset in or is related to the Veteran's active service?

In rendering the opinion the examiner must comment upon the Veteran's reports of falling on his right knee while in service.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Following the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


